976 F.2d 47
298 U.S.App.D.C. 99
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Dibissa TOLESSA, Appellant,v.Mary DAVIS, et al.
No. 91-5368.
United States Court of Appeals, District of Columbia Circuit.
Aug. 3, 1992.Rehearing Denied Sept. 23, 1992.

Before WALD, SILBERMAN and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause and appellant's responses thereto, it is


2
ORDERED that the court's order to show cause, filed November 22, 1991, be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that the appeal be dismissed as untimely.   Appellant filed a notice of appeal well over sixty days after entry of the order appealed from.   See Fed.R.App.P. 4(a)(1).   Thus, this court lacks jurisdiction to consider this appeal.   See Browder v. Director, Illinois Department of Corrections, 434 U.S. 257, 264 (1978).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.